Case 20-50019-acs           Doc 77   Filed 12/10/20       Entered 12/10/20 15:34:24     Page 1 of 1




                             UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF KENTUCKY
                                     PADUCAH DIVISION

IN RE:                                                )
                                                      )
BRADLEY NORMAN HAMMONS                                )       Case # 20-50019-ACS
LAURA CALIN HAWES-HAMMONS                             )
                                                      )
                Debtor(s)                             )

                     ORDER CONFIRMING SALE OF REAL PROPERTY

         On motion of the Trustee, Mark Little, for this Court to confirm the sale of a real

 property located at 117 Lynn Nelson Road, Benton, Kentucky to Jonathan Adrian Sporea and

 Morgan Paige Sporea; and to authorize the Trustee to execute a deed with special warranty

 conveying the subject property to Jonathan Adrian Sporea and Morgan Paige Sporea; and the

 Court being otherwise duly and sufficiently advised:


         IT IS HEREBY ORDERED the Trustee’s motion to confirm the sale of the real property

 located at 117 Lynn Nelson Road, Benton, Kentucky is SUSTAINED. The Trustee, Mark Little

 shall convey by deed of special warranty the subject property to Jonathan Adrian Sporea and

 Morgan Paige Sporea for the purchase price of $242,000.00.




                                                      Dated: December 10, 2020
 Prepared By:

 /s/ Mark Little
 Mark Little, Trustee
 1917 Versnick Drive
 Madisonville, Kentucky 42431
 (270) 821-0110
 trustee@littlelawky.com
